ON MOTION TO DISMISS
PER CURIAM.
This is a motion by the appellee to dismiss the appeal herein whereby the State seeks reversal of an order discharging appellee from certain charges against him pursuant to Florida Criminal Procedure Rule 3.191, 33 F.S.A., known as the speedy trial rule.
By his motion, appellee contends that we have no jurisdiction to review an order of discharge entered under the speedy trial rule. We denied a similar motion in State v. Gravlee, our case No. Q-182, on June 6, 1972, by an unpublished administrative 'order. Thereafter, Gravlee sought a writ of prohibition in the Supreme Court1 seeking to restrain this court from exercising any jurisdiction in the State’s appeal of an order granting Gravlee a discharge under the speedy trial rule. The Supreme Court denied Gravlee’s petition for writ of prohibition on September 12, 1972. Although no opinion was written by the Supreme Court in Gravlee, we can only construe its order of denial as authority for the proposition that we do have jurisdiction to review *53orders granting discharge under the speedy trial rule.
We quite agree. Such an order is in the nature of a final judgment entered by a trial court which we have appellate jurisdiction to review. Article V, Section 5(3) F.S.A. See also the statutory authority granted by Section 924.08, Florida Statutes, F.S.A.
Accordingly, appellee’s motion to dismiss is denied.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.

. Gravlee v. Spector et al., Florida Supreme Court, 267 So.2d 82, decided September 12, 1972.